Citation Nr: 1012107	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  05-28 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including as due to in-service asbestos exposure.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from November 1947 to 
February 1971.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a January 2005 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Montgomery, Alabama, 
(hereinafter RO).  The case was remanded by the Board for 
additional development in August 2008. 

In May 2008, the Veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) 
(West 2002).  During this hearing, the undersigned Veterans 
Law Judge was located in Washington, D.C., and the Veteran 
was located at the RO. 
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The August 2008 remand, noting that the Veteran had testified 
that he had relevant treatment for almost ten years beginning 
in the early 1980s at Maxwell Air Force Base, directed the RO 
to obtain records of treatment pertaining to the Veteran at 
this facility for the period from 1980 to 1990.  Upon remand, 
the RO contacted Maxwell Air Force Base.  The response from 
this facility was as follows:

CLINICAL SEARCHES ARE LIMITED TO ONE YEAR.  A SEARCH OF 
MAXWELL AIR FORCE BASE MEDICAL FACILITY FOR 1990 WAS 
CONDUCTED.  1990 CLINICAL RECORDS (PERTAINING TO KNEE 
SURGERY) FROM MAXWELL AIR FORCE BASE ARE MAILED.  PLEASE 
PROVIDE SINGLE YEAR SEARCHES AS CLINICAL SEARCHES ARE LIMITED 
TO ONE YEAR.  

Given the fact the Veteran testified that he had relevant 
treatment at Maxwell Air Force Base prior to 1990 from the 
early 1980s, the requirement that the Board must comply with 
the instructions of it remands, and it appears additional 
records would be provided if requested in single year 
searches, the RO will be requested upon remand to again seek 
records from 1980 to 1990 pertaining to treatment of the 
Veteran at the Maxwell Air Force Base.  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, the case is REMANDED for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  VA should again attempt to obtain the 
Veteran's records of treatment from 1980 
to 1990 at the Maxwell Air Force Base 
medical facility, requesting single year 
searches if necessary.  Only those 
records not already obtained should be 
associated with the claims file.  In 
requesting these records, the RO is to 
emphasize the necessity of obtaining 
these records pursuant to the provisions 
of 38 U.S.C.A. § 5103A.  Efforts to 
obtain these records should end only if 
VA concludes the records do not exist or 
that further efforts to obtain them would 
be futile.  If such conclusion is 
reached, that should be documented for 
the record.   

2.  Thereafter, any additional 
development as may be indicated by the 
content of any more records received 
should be undertaken, including obtaining 
any further medical opinions.  The claim 
then must be readjudicated by the RO.  If 
this readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



